         Case 2:19-cv-00008-JTA Document 123 Filed 10/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

WALTER PETTAWAY, as Administrator of                 )
the Estate of Joseph Lee Pettaway, deceased,         )
                                                     )
       Plaintiffs,                                   )
                                                     )
vs.                                                  )       Case No. 2:19-CV-08-JTA
                                                     )
CPL. NICHOLAS D. BARBER and                          )
SGT. MICHAEL D. GREEN                                )
                                                     )
       Defendants.                                   )


                                  MOTION TO WITHDRAW


       COMES NOW Stacy L. Bellinger, attorney of record for Defendants Cpl. Nicholas

Barber and Sgt. Michael Green and moves this Honorable Court to allow her withdrawal as said

attorney of record, and as grounds therefore represents to the Court as follows:

       The City of Montgomery has assigned Christopher R. East and Madelyn K. Mauldin as

counsel for these defendants.

       Respectfully submitted this the 26th day of October, 2020.

                                              /s/ Stacy L. Bellinger
                                             STACY L. BELLINGER (ASB-3470-D63S)
                                             Attorney for Defendants

OF COUNSEL:
CITY OF MONTGOMERY
Legal Department
Post Office Box 1111
Montgomery, AL 36101-1111
Telephone: (334) 625-2050
Facsimile: (334) 625-2310
sbellinger@montgomeryal.gov
         Case 2:19-cv-00008-JTA Document 123 Filed 10/26/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that foregoing has been served upon the following by electronic filing and

notification through CM/ECF with United States District Court Middle District of Alabama on this

the 26th day of October, 2020:

Griffin Sikes, Jr.
Post Office Box 11234
Montgomery, AL 36111
Phone: (334) 233-4070
sikeslawyer@gmail.com

H.E. Nix, Jr.
7515 Halcyon Pointe Drive
Montgomery, AL 36117
Phone: (334) 279-7770
cnix@nixattorney.com

                                             /s/ Stacy Bellinger
                                            OF COUNSEL
